DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements filed 17 November 2021 are made of record.

Allowable Subject Matter
Claims 1-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The prior teaches a service that pushes information and advertisements to a traveler’s portable enabled device that may be updated with respect to time and location, as the traveler moves about for display or cached in memory so the traveler may control access, see Glorikian US 6,343,317. 
As to claim 1, the prior art made of record do not also teach rendering the subset of the transient assistant action suggestions at the user device and via the assistant client application, including rendering the time constrained suggestion during the at least one of the temporal windows based on the locally stored rendering restriction metada wherein further user input directed to the rendered time constrained suggestion causes the assistant client application to utilize the locally store action metadata in initiating performance of a given assistant action that corresponds to the time constrained suggestion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/BLANE J JACKSON/Primary Examiner, Art Unit 2644